Alexander, C.J.
(concurring) — I agree with the majority that we should remand this case to the trial court so that it may consider whether Frank Vasquez can establish any of his claims for relief under the equitable doctrines of implied partnership and equitable trust. I write separately simply to indicate my agreement with Justice Sanders’ view that the meretricious relationship doctrine is unavailable to a party who seeks relief when, as is the case here, one party to the alleged meretricious relationship is deceased. I reach that conclusion because the meretricious relationship doctrine is limited in that the trial court is to apply, by analogy, *109the provisions of RCW 26.09.0801 when it distributes the property of persons who have been living in a “marital-like relationship.” Connell v. Francisco, 127 Wn.2d 339, 346, 898 P.2d 831 (1995); see also Gavin M. Parr, Notes & Comments, What is a “Meretricious Relationship”?: An Analysis of Cohabitant Property Rights Under Connell v. Francisco, 74 Wash. L. Rev. 1243 (1999). Indeed, we developed this equitable doctrine because the legislature has not provided a statutory means of resolving the property distribution issues that arise when unmarried persons, who have lived in a marital-like relationship and acquire what would have been community property had they been married, separate. See In re Marriage of Lindsey, 101 Wn.2d 299, 678 P.2d 328 (1984).
On the other hand, the laws of intestacy, RCW 11.04.015-.290, dictate how property is to be distributed when an individual dies without leaving a will. Accordingly, we have held that the meretricious relationship doctrine’s analogy to RCW 26.09.080 does not apply when a relationship between unmarried cohabitants is terminated by death of one cohabitant. Peffley-Warner v. Bowen, 113 Wn.2d 243, 253, 778 P.2d 1022 (1989). Thus, under the circumstances of this case, I would hold that the meretricious relationship doctrine is not an available form of equitable relief. The question of whether the doctrine has application when parties of the same sex separate after having lived together in a long-term stable relationship, we should leave to another day when that issue is properly before us.
For this reason I concur.

 This statute provides that “[i]n a proceeding for dissolution of the marriage,... the court shall.. . make such disposition of the property and the liabilities of the parties, either community or separate, as shall appear just and equitable after considering all relevant factors.” RCW 26.09.080 (emphasis added).